         Case 1:20-cv-03315-ER Document 56 Filed 05/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CESAR FERNANDEZ-RODRIGUEZ,
ROBER GALVEZ-CHIMBO, SHARON
HATCHER, JONATHAN MEDINA, and
JAMES WOODSON, individually and on
behalf of all others similarly situated,
                               Petitioners,                         ORDER
                                                               20 Civ. 3315 (ER)
                     – v. –

MARTI LICON-VITALE, in her official
capacity as Warden of the Metropolitan
Correctional Center,
                               Respondent.


RAMOS, D.J.:



         A status conference will be held on May 29, 2020 at 2:00 p.m. �e parties are

instructed to call (877) 411-9748 and type in the access code 3029857. �e principal

subject of the status conference will be logistics for the preliminary injunction hearing to

be held on June 2, 2020.



Dated:     May 27, 2020
           New York, New York

                                                          EDGARDO RAMOS, U.S.D.J.
